DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is responsive to claims filed on September 3, 2019.
Claim 1 is being examined in this office action.
Claim Objections
Claim 1 is objected to because of the following informalities:
(Claim 1, lines 5-6) an feed horn, should read: a feed horn
(Claim 1, line 23) an feed end, should read: a feed end
(Claim 1, line 36) an feed paper guide plate, should read: a feed paper guide plate
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The directional language (i.e. left, right) used in claim 1 renders the claim indefinite because it is unclear from which viewing perspective this claim language is derived.  For example, if the paper crumpling machine is viewed from an opposite side the left and right language would be reversed.
Claim 1, line 7 recites “said opening having smooth and curved,” rendering the claim indefinite because it is unclear what the object of the recitation is (i.e. said opening having a smooth and curved what?)
Claim 1, lines 18-19 recite “idler roller contacting said driven roller at about 1:30…said second idler contacting said driven roller at about 9:00” (emphasis added).  This language renders the claim indefinite because the contacting point is unclear.  Rather, consider claim language using an angle.
Claim 1 recites the limitation "said first and said second idlers” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said second idler” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollis (US 3,921,506) discloses an apparatus for the manufacture of inflatable liners for disposable dunnage bags comprising a rocker plate (72,80), but does not expressly disclose a feed horn.  Yampolsky et al. (US 7,651,455 B2) discloses a dunnage making machine comprising a feed horn, driven and idler rollers, but does not expressly disclose a rocker plate.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
May 15, 2022